Citation Nr: 1432670	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for a cervical spine disability (neck disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979 and from June 1980 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's cervical spine condition is not manifested by unfavorable ankylosis, nor has the Veteran had incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks in any 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5240 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

The General Rating Formula for Diseases and Injuries of the Spine provides for the following ratings for cervical spine disabilities, in pertinent part.  A 30 percent rating applies to forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating applies to unfavorable ankylosis of the entire cervical spine.  A 100 percent rating applies to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  "Unfavorable" ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2013).

For rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating applies to incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating applies to incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).  

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013). 

Turning first to orthopedic manifestations of the Veteran's disability, in May 2009, the Veteran indicated that he had difficulty remaining erect in his trunk posture.  In February 2009, the Veteran had a complete fixation of the cervical spine, and he was unable to touch his chin to his chest.  

The Veteran received a VA examination in April 2010, at which time the Veteran complained of progressively worsening neck pain.  The Veteran complained of decreased motion, stiffness, weakness, spasms, and constant, daily, severe pain.  The Veteran indicated that prolonged standing, bending, turning his head from side-to-side, lifting, reaching, and driving elicited pain.  No incapacitating episodes of spine disease were noted.  The Veteran's posture and head position were normal, and the Veteran was symmetrical in appearance.  No ankylosis of the cervical spine or thoracolumbar spine was noted.  Muscle spasm, guarding, painful motion, and tenderness were observed.  These symptoms were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran had flexion from 0 degrees to 20 degrees, extension from 0 degrees to 15 degrees, bilateral lateral flexion to 15 degrees, bilateral lateral rotation to 10 degrees.  The examiner observed objective evidence of pain with the active range of motion.  Repeated motion testing did not elicit an additional loss of the Veteran's range of motion.  

In March 2011, it was noted that the Veteran had "no motion" of the neck.  In September 2011, the Veteran complained of stiffness and pain in his cervical spine that limited his range of motion.  It was noted that the Veteran had a limitation in the range of motion of the neck in forward flexion, extension, rotation, and lateral flexion.  In November 2011, it was noted that the Veteran had only a minimal ability to turn his neck right or left.  The Veteran otherwise had limited motion of the spine, with an inability to flex to 45 degrees.  

The Veteran underwent an examination in December 2011, at which time the Veteran had 5 degrees of forward flexion, 5 degrees of extension, 5 degrees of bilateral lateral flexion, and 5 degrees of bilateral lateral rotation.  The examiner observed objective evidence of pain with the Veteran's range of motion.  Repeated motion testing did not elicit an additional loss of the Veteran's range of motion.  The Veteran had not experienced any incapacitating episodes of intervertebral disc syndrome over the past 12 months, providing evidence against this claim.

In a December 2012 examination performed for housebound or aid and attendance purposes, it was noted that the Veteran did not require assistance with bathing.  The Veteran occasionally required assistance with lower body dressing.  The Veteran had fair posture.  The Veteran was unable to turn his head and neck or look down without causing pain.  The Veteran drove on occasion.

Applying the relevant rating criteria, the Board notes that a rating in excess of 30 percent for a cervical spine disability requires unfavorable ankylosis.  The medical evidence of record, however, does not demonstrate unfavorable ankylosis at any time.  While the Board accepts that the Veteran's cervical spine is indeed fixed in position by pain and stiffness, the Veteran's cervical spine has not been fixed in flexion or extension, nor has the position of the Veteran's cervical spine fixation resulted in symptoms such as restricted opening of the mouth and chewing, or breathing limited to diaphragmatic respiration.  Indeed, in April 2010, it was noted that the Veteran's posture and head position were normal, providing highly probative evidence against this claim.  

In sum, there are no records indicating that the Veteran's cervical spine is fixed in an unfavorable position.  

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013).  VA examiners and clinicians have noted the Veteran's complaints such as pain and stiffness, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates unfavorable ankylosis.  While the Board accepts the credible contentions of the Veteran that his cervical spine disability causes him to experience significant pain, providing the basis for the 30% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's cervical spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss beyond the functional limitations discussed above.

With regard to a greater rating based on intervertebral disc syndrome, the Veteran has been diagnosed with intervertebral disc syndrome, but the evidence of record does not suggest that the Veteran has suffered from incapacitating episodes.  In both the Veteran's April 2010 and December 2011 VA examinations, it was noted that the Veteran had not experienced any incapacitating episodes in the preceding 12 months.  Without such episodes, defined as physician-prescribed periods of bed rest, the Veteran is not entitled to a greater rating based on incapacitating episodes.

In sum, the Board finds that the orthopedic manifestations of the Veteran's cervical spine disability do not warrant a rating in excess of 30 percent at any time.  It is important for the Veteran to understand that if the problems he has cited were not considered, there would be no basis for the current 30 percent rating.  As noted above, a 30 percent rating is warranted because VA has acknowledged that the Veteran's cervical spine is essentially fixed in position by pain and stiffness.   The Veteran's cervical spine is not, however, fixed in an unfavorable position.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for a cervical spine disability.  

Turning next to neurological manifestations of the Veteran's disability, the Veteran is not currently in receipt of a separate rating for the neurological manifestations of his cervical spine disability.  A separate compensable rating for neurological manifestations of the Veteran's cervical spine disability requires symptoms approximating mild incomplete paralysis of the relevant nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2013).

Turning to a review of the evidence of record, in August 2009, it was noted that the Veteran had no functional impairment of the upper extremities, and he had full strength.  In April 2010, the Veteran had normal muscle strength and tone, and no atrophy was present.  Sensory and reflex examinations were normal.  In September 2010, the Veteran had normal cranial nerves, muscle strength, sensation, and deep tendon reflexes.  In December 2010, no sensory or motor deficit was noted on neurological examination.  

In March 2011, the Veteran complained of experiencing numbness down his right arm for the past two years.  In April 2011, it was noted that the Veteran did not have neurologically significant symptoms as a result of his cervical stenosis.  In November 2011, Dr. B.G. noted that the Veteran had radiculopathy of the right upper extremity as a result of his degenerative disc disease of the cervical spine.  The Veteran's reflexes at the biceps and brachial radialis were 2+ and symmetric.  In a separate November 2011 statement, Dr. B.G. again indicated that the Veteran experienced radicular symptoms in his right upper extremity as a result of his cervical spine disability.  

At a December 2011 VA examination, the Veteran had normal strength and no muscle atrophy.  The Veteran had hypoactive deep tendon reflexes in the biceps, triceps, and brachioradialis.  Sensory examination was normal, and the Veteran did not complain of radicular pain or any other signs and symptoms of radiculopathy, providing highly probative evidence against this claim.

In a January 2012 nerve examination, the Veteran had no pain in the upper extremities.  The Veteran complained of mild paresthesias, dysesthesias, and numbness in the right upper extremity.  Muscle strength testing was normal, and no atrophy was present.  Deep tendon reflexes were normal, and sensory examination was normal.  The radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group were all normal, providing more highly probative evidence against this claim.

The Board finds that the Veteran's neurological manifestations do not rise to the level of mild incomplete paralysis.  While the Board acknowledges the Veteran's contention that he occasionally experiences numbness, particularly in his right upper extremity, clinical findings have consistently failed to demonstrate symptoms approximating mild incomplete paralysis.  Sensory testing and muscle strength testing has been consistently normal.  While the Board acknowledges the Veteran's complaints of numbness, such complaints are wholly subjective and do not rise to the level of mild incomplete paralysis.  Therefore, the Board finds that a compensable rating for the neurological manifestations associated with the Veteran's cervical spine disability is unavailable.  

The Board has considered whether a higher rating might be warranted for any time during the pendency of this appeal.  However, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's cervical spine disability warrant no more than a 30 percent rating, and the neurological manifestations of the Veteran's cervical spine disability do not warrant a compensable rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's cervical spine disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint was of a stiff, immobile cervical spine.  The Board finds that the Veteran's cervical spine symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate limitation of movement of the cervical spine into a fixed position.  As such, there are no additional symptoms of the Veteran's cervical spine disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

With regard to a total disability rating based on individual unemployability (TDIU), the Veteran was awarded a TDIU in a June 2012 rating decision, and the Veteran has not expressed disagreement with the effective date of the award of TDIU (and issue not before the Board at this time, in any event).  Further discussion of TDIU is accordingly unwarranted.  

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with all required notice in February 2010.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran's VA treatment records, private treatment records, and records from the Social Security Administration have been obtained, to the extent available.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.



ORDER

A rating in excess of 30 percent for a cervical spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


